UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                            Chapter 11

John Barrett Inc.,                                Case Number:
                                                  20-11318-shl
                               Debtor.


In re:                                            Chapter 11

Mezz57th LLC,                                     Case Number:
                               Debtor.            20-11316-shl


               AMENDED NOTICE OF APPEARANCE AND
                REQUEST FOR NOTICES AND PAPERS

PLEASE TAKE NOTICE that the undersigned hereby appears pursuant to
Bankruptcy Rule 9010(b) as counsel for LAUNDRY KING, creditor and/or party-
in-interest. Counsel hereby requests pursuant to Bankruptcy Rules 2002, 3017 and
9007 and Section 1109(b) of the Bankruptcy Code, that copies of all notices,
pleadings and papers given or filed in this case be given and served upon the
undersigned counsel at the following address:

                           Matthew S. Porges, Esq.
                       Law Office of Matthew S. Porges
                        641 President Street, Suite 205
                         Brooklyn, New York 11215
                            mspesq@mspesq.com
                           (718) 673-2578 (Phone)
                         (718) 619-8654 (Facsimile)




                                       1
PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109(b) of the
Bankruptcy Code, the foregoing demand includes not only the notices and papers
referred to in the Bankruptcy Rules specified above but also includes, without
limitation, any notice, application, complaint, demand, motion, petition, pleading
or request, whether formal or informal, written or oral, and whether transmitted or
conveyed by mail delivery, electronics, telephone, telex or otherwise filed or made
with regard to the referenced case and proceedings therein.

This Notice of Appearance and Demand for Notices and Papers shall not be
deemed or construed to be a consent to jurisdiction or as a waiver of any rights (i)
to have final orders in non-core matters entered only after a de novo review by a
District Judge, (ii) to trial by jury in any proceeding so triable in this case or in any
case, controversy, or proceeding related to this case, (iii) to have the District Court
withdraw the reference in any matter subject to mandatory or discretionary
withdrawal, or (iv) of any other rights, defenses, claims, actions or recoupments in
law or equity, all of which are expressly reserved.

Dated:        Brooklyn, New York
              July 2, 2020

                                         Yours truly,
                                         Law Office of Matthew S. Porges
                                         641 President Street, Suite 205
                                         Brooklyn, New York 11215
                                         mspesq@mspesq.com
                                         (718) 673-2578 (Phone)
                                         (718) 619-8654 (Facsimile)

                                         __________________________
                                         MATTHEW S. PORGES, ESQ.




                                           2
